SHIELDS, Judge.
William D. Helwig appeals the order of the Delaware Superior Court directing him to return to Oneida County, Wisconsin, with his children, Elaine Helwig and Lisa Hel-wig,
“for the purpose of proceeding with a determination of the issue of custody before the Honorable Robert E. Kinney, Circuit Judge of Oneida County, Wisconsin, within ten days of this Order.”
We sua sponte dismiss the appeal.
The proceeding resulted from the request of the Circuit Court of Oneida County, Wisconsin, for an order of the Delaware Superi- or Court that Helwig appear with the children in a custody proceeding pending in the Circuit Court of Oneida County. The proceeding was pursuant to the terms of I.C. 31-1-11.6-20 (Bums Code Ed., Repl.1980).
The order of the Delaware Superior Court entered August 25, 1980 is an interlocutory order. It is a ruling, after an ex parte hearing, on a request or motion preliminary or collateral to a final adjudication of the rights of the parties which coincidentally will occur in the court of another jurisdiction.
Assuming the order is an appealable interlocutory order, Helwig was required by the Indiana Rules of Procedure, Appellate Rule 3(B) to file the record of proceedings within thirty (30) days of the trial court’s ruling. The record of proceedings was filed November 26, 1980, over three (3) months after the trial court’s ruling. Therefore, we order this
Appeal dismissed.
BUCHANAN, C. J., concurs.
SULLIVAN, J., concurs.